1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARY PATRICIA HYNOSKI,

 3       Plaintiff-Appellant,

 4 v.                                                                      NO. 29,434

 5 JOHN C. HARMSTON, M.D., P.C. and
 6 LEA REGIONAL HOSPITAL, LLC.,
 7 d/b/a LEA REGIONAL MEDICAL CENTER,

 8       Defendants-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 James A. Hall, District Judge

11 Mary Patricia Hynoski

12 Pro Se Appellant

13 Atwood, Malone, Turner & Sabin, P.A.
14 Carla Neusch Wiliams
15 Roswell, NM

16 for Appellees

17                           MEMORANDUM OPINION

18 VIGIL, Judge.

19       Plaintiff is appealing, pro se, from a district court order of summary judgment

20 in favor of Defendants on her pro se civil suit alleging medical malpractice. We

21 issued a calendar notice proposing to affirm, and Plaintiff has responded with a

22 memorandum in opposition. We affirm.
 1        “Summary judgment is proper if there are no genuine issues of material fact and

 2 the movant is entitled to judgment as a matter of law.” Roth v. Thompson, 113 N.M.

 3 331, 334, 825 P.2d 1241, 1244 (1992). When a party makes a prima facie showing

 4 of summary judgment, the burden shifts to the party opposing the motion to come

 5 forward with specific material facts that would make a trial necessary. Id. at 334-35,

 6 825 P.2d at 1244-45. We look to the whole record to see if a material fact issue

 7 exists. Id. at 335, 825 P.2d at 1245.

 8        Here, Plaintiff’s memorandum in opposition is adamant that the district court

 9 erred in granting summary judgment. However, notwithstanding her belief as to the

10 merits of the litigation, we are not persuaded that our calendar notice was incorrect in

11 its legal and factual analysis. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124

12 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar

13 cases, the burden is on the party opposing the proposed disposition to clearly point out

14 errors in fact or law.”).

15        Plaintiff’s complaint alleged that Dr. Harmston committed medical malpractice

16 and engaged in fraudulent concealment of medical opinion, and also alleged that

17 Hospital Defendants were vicariously liable for the actions of Dr. Harmston, and

18 independently liable for negligent credentialing. [RP 1] With respect to the allegations

19 of medical malpractice, which were primarily directed at the medical treatment of

20 Plaintiff’s left wrist in 2004 [RP 3-6], Defendants’ motion for summary judgment

21 relied on Dr. Harmston’s affidavit stating that proper medical care was rendered. [RP

                                              2
 1 93-94, 143] Plaintiff’s memorandum in opposition argues that it is obvious that

 2 malpractice occurred. [MIO 3] However, in a medical malpractice case, a plaintiff is

 3 required to rebut expert opinion evidence with respect to an essential element of the

 4 claim. See Blauwkamp v. Univ. of New Mexico Hosp., 114 N.M. 228, 232, 836 P.2d

 5 1249, 1253 (Ct. App. 1992). To the extent that Plaintiff believed that the affidavit was

 6 not credible, this did not relieve her of the obligation to come forward with an expert.

 7 Because Plaintiff’s response to the motion for summary judgment [RP 289] did not

 8 include an affidavit from an expert, we conclude that summary judgment was

 9 appropriate on the medical malpractice claim.

10        With respect to Plaintiff’s claim that Dr. Harmston should have provided

11 favorable testimony in her 1997 lawsuit against Wild Oats [RP 6], Plaintiff has not

12 provided any legal authority for imposing a duty to testify under these circumstances.

13 See Calkins v. Cox Estates, 110 N.M. 59, 62, 792 P.2d 36, 39 (1990) (noting that the

14 recognition of a duty in any given situation is essentially a legal policy determination

15 that the plaintiff's injured interests are entitled to protection.); In re Adoption of Doe,

16 100 N.M. 764, 765, 676 P.2d 1329, 1330 (1984) (where a party cites no authority to

17 support an argument, we may assume no such authority exists). In addition, as noted

18 by Defendants [RP 92-93], any claims arising out of events relating to the 1997

19 lawsuit are barred by the statute of limitations, and we do not believe that the

20 limitations period should be tolled as to these Defendants because Dr. Harmston was

21 available to Plaintiff’s counsel at that time and the alleged information could have

                                                3
 1 been discovered through due diligence. See NMSA 1978, § 37-1-8 (1976); Roberts

 2 v. Southwest Community Health Servs., 114 N.M. 248, 257, 837 P.2d 442, 451 (1992)

 3 (holding that "the cause of action accrues when the plaintiff knows or with reasonable

 4 diligence should have known of the injury and its cause").

 5        Finally, because Plaintiff’s independent and vicarious liability claims against

 6 the Hospital Defendants are predicated on assertions of negligence involving Dr.

 7 Harmston [RP 14-16], it follows that summary judgment was proper on these claims

 8 as well.

 9        For the reasons set forth above, we affirm.

10        IT IS SO ORDERED.

11                                               _______________________________
12                                               MICHAEL E. VIGIL, Judge

13 WE CONCUR:


14 ________________________________
15 CELIA FOY CASTILLO, Judge


16 ________________________________
17 ROBERT E. ROBLES, Judge




                                             4